  Case 1:19-cv-00090-SPB-RAL Document 111 Filed 05/21/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TERRENCE SELDON,                               )
              Plaintiff,                       )
                                               )
               v.                              )       Case No. 1:19-cv-90
                                               )
JOHN E. WETZEL, et al,                         )
                Defendants.                    )


                                   MEMORANDUM ORDER

       This action was received by the Clerk of Court on March 29, 2019 and was referred to

United States Magistrate Judge Richard A. Lanzillo, for report and recommendation in

accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4

of the Local Rules for Magistrate Judges.

       On April 8, 2020, Magistrate Judge Lanzillo issued a Report and Recommendation

recommending that Plaintiff’s motion for preliminary injunction be denied. ECF No. 96. No

objections have been filed.

       After de novo review of Plaintiff’s request for injunctive relief, together with the report

and recommendation, the following order is entered:



       AND NOW, this 21st day of May 2020;

       IT IS ORDERED that Plaintiff’s motion for injunctive relief [ECF No. 89] is denied.

       Given that this is Plaintiff’s fifth improper request for injunctive relief, Plaintiff is hereby

advised that any future requests for injunctive relief that do not pertain to second-hand smoke

will be summarily denied or disregarded without further discussion or analysis.




                                                   1
  Case 1:19-cv-00090-SPB-RAL Document 111 Filed 05/21/20 Page 2 of 2



       AND, IT IS FURTHER ORDERED that the report and recommendation of Magistrate

Judge Lanzillo, issued on April 8, 2020 [ECF No. 96] is adopted as the opinion of the court.



                                                    /s/ Susan Paradise Baxter
                                                    SUSAN PARADISE BAXTER
                                                    United States District Judge




                                                2
